Wheeler, J.
The evidence did not sustain the plaintiffs averment that the accounts belonging to the estate, which he collected, were assigned or delivered to him by the intestate ; but the contrary. He plainly had no right to collect money belonging to the estate, and apply it to his demand against the estate. Nor could any act of the cleric, after the death of his principal, give him such right. The receipt of the money was admitted by the plaintiff in his petition ; his claim against the estate was fully proved; and the verdict first returned by the jury was rightly rendered, in accordance with the law and evidence. The law of the case manifestly is, that the plaintiff is entitled to his judgment against the estate for the amount found to be due him by the verdict, to be settled in the due course of administration ; and the administrator is *223entitled to judgment against the plaintiff for the amount admitted to have been received, and found to be owing to the estate by Mm, with execution therefor. The Court, therefore, erred in refusing to receive the verdict, and in directing the jury to find for the defendant the balance due the estate, after deducting the plaintiff’s demand. The judgment is, therefore, reversed, and the cause remanded with instructions that the verdict first returned by the jury be recorded, and judgment rendered thereon.
Reversed and remanded.